I am unable to assent to the majority opinion. Defendant was charged with grand larceny. He had a preliminary trial at which the state introduced testimony of witnesses and defendant testified in his own behalf. He was held for the district court. An information was filed and came on duly for trial in the district court. The defense was insanity, or rather that defendant was a confirmed kleptomaniac. At the trial two material witnesses for the state were absent. The state made a sufficient showing, and a transcript of the testimony of the two witnesses taken at the preliminary was admitted in evidence. The jury returned its verdict finding defendant guilty, and in addition added a recommendation, which the majority opinion treats as surplusage. The case is reversed, because a transcript of the testimony of the witnesses taken at the preliminary was introduced in evidence. This opinion overturns two well-settled rules of this court, each supported by a long line of authorities: First, that this court will not reverse a case on the weight of the evidence where there is substantial evidence supporting the verdict. Second, where a witness has testified at the preliminary and defendant had the opportunity to cross-examine the witness, and his testimony is preserved, if the witness, with proper diligence cannot be produced at the final trial, a transcript of his testimony so taken is admissible. The verdict of the jury is a finding against defendant's claim of insanity and a finding that he is responsible for the crime committed. *Page 105 
The majority opinion holds that, because defendant did not have the ability to cross-examine the witnesses introduced at the preliminary, the transcript of their testimony is not admissible, and because the court admitted it he is therefore entitled to a new trial. This decision sets at naught the many decisions of this court announced from its existence till the present time that the jury are the triers of the facts and their verdict will not be disturbed on the weight of the evidence when there is any evidence to sustain it. It invades the province of the jury and decides that defendant was not mentally qualified to cross-examine the witnesses at his preliminary trial. If this case is to be followed, the transcript of an absent witness would never be admissible in a case where a defendant did not have an attorney at his preliminary examination, unless the defendant were himself an attorney and capable of cross-examining the witnesses.
The majority opinion quotes article 2, § 20, of the Constitution, and section 2349, Comp. St. 1921, that a defendant is entitled to counsel and to a speedy trial. The record and the opinion shows that the magistrate offered defendant time to procure counsel if he wanted it, and he answered: "I guess I don't want one." There is no provision in this state for the appointment of counsel for an accused before a committing magistrate, and yet the majority opinion uses this language:
"If the defendant had been represented by counsel and had an opportunity to cross-examine the witnesses and failed to do so, he could not complain, and the evidence would have been admissible."
If this is the law, defendant who expects to interpose the well-worn plea of insanity, or, as in this case, "the irresistible impulse to steal," should always appear before *Page 106 
the committing magistrate without counsel, for, by the rule announced in this case, the testimony of the witnesses taken at the preliminary in such case would not be competent against him in the final trial.
For these reasons, I dissent.